DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the highest level progressive amount" in lines 21 and 25.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 has the same issue as state above in claim 1.  Also, claims 2 and 12 have similar issues regarding the recitation of "the highest level progressive amount".
Other dependent claims are also reject under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 11, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 20080261684 to Vallejo et al (Vallejo).

Claims 1 and 11. Vallejo discloses an electronic gaming machine (Fig. 5), comprising: 
a display system including one or more displays (Fig. 5, elements 540 and 553, and ¶¶42 and 49); and 
a control system including one or more processors (Fig. 6, 605, and ¶, the control system being configured for: 
controlling the display system to present first visual effects corresponding to a base game (¶26, “primary game”); 
determining a bonus-triggering event during the base game, the bonus-triggering event corresponding to an award of a bonus round comprising one or more free instances of a game (¶30); 
controlling the display system to present second visual effects corresponding to the bonus round (Fig. 4, 440, and ¶38, and ¶30, “spins of a feature wheel”); 
determining an award of a bonus game during the bonus round (Figs. 3-5, and ¶¶31, 38, and 39); and 
controlling the display system to present third visual effects corresponding to the award of the bonus game, the third visual effects including a bonus wheel (Figs. 3-5, and ¶31, “comes to a stop in front of a payout indicator”); 
determining that an outcome of a first spin of the bonus wheel awards a highest level progressive jackpot of a plurality of potentially available progressive jackpots (¶30, “different progressive prize”, and ¶31);
controlling the display system to present fourth visual effects corresponding to the highest level progressive jackpot amount (¶39, “progressive award”); 
determining that an outcome of a second spin (¶40) of the bonus wheel (as required by claim 1) again awards the highest level progressive jackpot (¶¶12-16, “Each progressive award is associated with a separate one of the plurality of second game outcomes”, and “awarding each of the won progressive awards to the player”); and 
controlling the display system to present fifth visual effects corresponding to the highest level progressive jackpot amount (¶39, “progressive award”).

Claims 2 and 12. Vallejo discloses wherein the control system is further configured for: 
determining that an outcome of a third spin (¶40) of the bonus wheel again awards the highest level progressive jackpot (¶12-16, “Each progressive award is associated with a separate one of the plurality of second game outcomes”, and “awarding each of the won progressive awards to the player”); and 


Claims 7 and 17. Vallejo discloses wherein: 
the bonus wheel has multiple bonus wheel segments, and at least a first one of the bonus wheel segments corresponds to the highest level progressive jackpot (Fig. 3, 350, and ¶31).

Claims 8 and 18. Vallejo discloses wherein only the first one of the bonus wheel segments corresponds to the highest level progressive jackpot (Fig. 3, 350, and ¶31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080261684 to Vallejo et al (Vallejo) in view of YouTube video titled “The Only Real Time Grand Prize Jackpot Win on YouTube Tarzan Slot - Max Bet - Grand + Mini Bonus” by linkscomputer (herein referred to as Tarzan).

Claims 3 and 13. Vallejo discloses wherein: 
the bonus wheel has multiple bonus wheel segments, at least a first one of the bonus wheel segments corresponds to the highest level progressive jackpot, and the third visual effects further include the highest level progressive jackpot on the bonus Fig. 3, 350, and ¶31).
However, Vallejo fails to explicitly disclose displaying a current value of the highest level progressive jackpot (emphasis added).
Tarzan teaches displaying a current value of the highest level progressive jackpot (see 0:05, bonus wedge labeled “Grand” has an amount associated with current value). 


    PNG
    media_image1.png
    1001
    1393
    media_image1.png
    Greyscale


The gaming system of Vallejo would have motivation to use the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.




Vallejo fails to explicitly disclose displaying on the bonus wheel both the current value of the highest level progressive jackpot and wording on the bonus wheel associated with the highest level progressive jackpot (emphasis added).
Tarzan teaches the bonus wheel both the current value of the highest level progressive jackpot and wording on the bonus wheel associated with the highest level progressive jackpot (see 0:05, bonus wedge labeled “Grand” has an amount associated with current value).  The gaming system of Vallejo would have motivation to use the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.

Claims 5 and 15. Vallejo in view of Tarzan teaches wherein the wording comprises "GRAND" (see Tarzan at 0:05, “Grand”).

Claims 6 and 16. Vallejo discloses wherein the third visual effects further include displaying the highest level progressive jackpot in an image portion of the display system (Fig. 3, 350, “progressive”).
Vallejo fails to explicitly disclose displaying the current value of the highest level progressive jackpot in an image portion (emphasis added).
Tarzan teaches the bonus wheel both the current value of the highest level progressive jackpot and wording on the bonus wheel associated with the highest level progressive jackpot (see 0:05, bonus wedge labeled “Grand” has an amount located in a box above the bonus wedge).  The gaming system of Vallejo would have motivation to use the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080261684 to Vallejo et al (Vallejo) in view of US Pub. 20140302909 to Meyer.

Claims 9 and 19. Vallejo discloses wherein all of the bonus wheel segments except the first one of the bonus wheel segments correspond to one or more of the award of the bonus game and a plurality of dollar amounts (Fig. 3, 310, 330, and 350, and ¶¶31 and 34).
However, Vallejo fails to explicitly disclose a plurality of multipliers.
Meyer teaches a plurality of multipliers (¶¶6, 29, and 96, “multiplier”).  The gaming system of Vallejo would have motivation to use the teachings of Meyer in order to give players opportunities to win larger game payouts, in doing so would make 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Meyer in order to give players opportunities to win larger game payouts, in doing so would make entering into the bonus wheel segment more exciting because it give game players higher expectations that they will win larger payouts.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080261684 to Vallejo et al (Vallejo) in view of US Pub. 20140302909 to Meyer, US Pub. 20150080087 to Nicely et al (Nicely), and/or US Pub. 20090239635 to Graham.

Claims 10 and 20. Vallejo discloses wherein: 
all of the bonus wheel segments except the first one of the bonus wheel segments correspond to one of the award of the bonus game (Fig. 3, 310, 330, and 350, and ¶¶31 and 34).
However, Vallejo fails to explicitly disclose:
 a plurality of multipliers, and 
a size of a bonus wheel segment does not correspond with a probability of an outcome corresponding to the bonus wheel segment.
Meyer teaches a plurality of multipliers (¶¶6, 29, and 96, “multiplier”).  The gaming system of Vallejo would have motivation to use the teachings of Meyer in order to give players opportunities to win larger game payouts, in doing so would make 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Meyer in order to give players opportunities to win larger game payouts, in doing so would make entering into the bonus wheel segment more exciting because it give game players higher expectations that they will win larger payouts.
Nicely and/or Graham teaches wherein a size of a bonus wheel segment does not correspond with a probability of an outcome (see Nicely ¶4 “a weighted wheel mechanism such that the odds of a given section of the wheel being selected for the outcome is not proportional to circular width of the section”, also see ¶30; and see Graham ¶11 and 78, “the probability of stopping on each segment is not related to the size of that segment relative to the wheel”).  The gaming system of Vallejo in view of Meyer would have motivation to use the teachings of Nicely and/or Graham in order to give the perception to game players that all bonus wheel segments have the same chances of the pointer landing on it, in doing so would make entering into the bonus wheel segment more exciting because it give game players higher expectations that they will win larger payouts.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo in view of Meyer with the teachings of Nicely and/or Graham in order to give the perception to game players that all bonus wheel segments have the same chances of the pointer landing on it, in doing so would make entering into the bonus wheel 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715